UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2016 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: PACIFICORP HOLDINGS, LTD. (Exact name of registrant as specified in its charter) Nevada 47-2055848 (State of other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 500 North Rainbow Road, Suite 300 Las Vegas Nevada 89107 (Address of principal executive offices) 702-448-4138 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [ ] (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No[ ] As of July 31, 2016, there were 8,390,000 shares of the Registrant’s $0.001 par value common stock issued and outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Condensed Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 13 ITEM 4. Controls and Procedures 13 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 14 ITEM 1A. Risk Factors 14 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 ITEM 3. Defaults Upon Senior Securities 14 ITEM 4. Mine Safety Disclosures 14 ITEM 5. Other Information 14 ITEM 6. Exhibits 14 SIGNATURES 15 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Pacificorp Holdings, Ltd. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "Pacificorp" refers to Pacificorp Holdings, Ltd. 2 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 3 Pacificorp Holdings, Ltd. BALANCE SHEETS July January 31, 2016 31, 2016 (Unaudited) Audited ASSETS Current assets: Cash $ $ Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts Payable and Accrued Liabilities Related Party Loan Total liabilities Stockholders' deficit: Common stock; authorized 100,000,000; 8,390,000 shares at $0.001 par value Additional Paid in Capital Deficit accumulated ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 4 Pacificorp Holdings, Ltd. STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Month Period Ended July 31, 2016 For the Three Month Period Ended July 31, 2015 For the Six Month Period Ended July 31, 2016 For the Six Month Period Ended July 31, 2015 Operating Expenses: General and administrative $ Total Operating Expenses Other Expenses Interest Expense, net - - Net loss for the period $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements 5 Pacificorp Holdings, Ltd STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months ended July 31, 2016 For the Six Months ended July 31, 2015 Cash flow from operating activities: Net loss $ ) $ ) Imputed Interest Expense - Changes in operating assets and liabilities: Accounts Payable and Accrued Liabilities - Prepaid Expenses - Net Cash Used in Operating activities $ ) $ ) Cash flows from financing activities: Proceeds from Related Party Loan - Contributions from Shareholder - Net cash provided by financing activities Decrease in cash during the period ) ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period Taxes $
